Citation Nr: 1701574	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left ear disorder.

4.  Entitlement to service connection for a chronic respiratory disorder.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1973.  He served in the Republic of Vietnam from November 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In June 2015, the Board reopened the low back disorder claim and remanded the issues on appeal for additional development.  VA records show the Veteran canceled a scheduled Board hearing in November 2016.

The Veteran submitted additional evidence, including treatment reports relating to the issues on appeal, subsequent to a December 2015 supplemental statement of the case.  He waived Agency of Original Jurisdiction (AOJ) review of the evidence provided in August 2016 and October 2016.  Although private treatment records were also provided on July 19, 2016, without a waiver of AOJ consideration, these reports are essentially cumulative or duplicative of the other evidence of record.  No further action is required prior to appellate review.

The Board also notes that the Veteran's requests to reopen claims for entitlement to service connection for posttraumatic stress disorder (PTSD), a left shoulder disorder, and a right knee disorder, and a service connection claim for sleep apnea were referred to the RO for appropriate action in June 2015.  VA records show these issues were addressed in a November 2015 rating decision and that the Veteran submitted a notice of disagreement (NOD) in July 2016.  Although there is no record that a statement of the case has been issued addressing these matters, VA records indicate they are being developed on appeal.  They have not been certified for appellate review and they are not addressed in this decision.  While the Veteran has asserted that his hypertension may be associated with PTSD, his present appeal is not inextricably intertwined with the pending PTSD claim.  Service connection has not been established for PTSD.  In the absence of extenuating circumstances such as an excessive administrative burden, no further action as to this matter is required prior to appellate review.

The issues of entitlement to service connection for tinnitus and hearing loss have been raised by the record including by treatment records received in July 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during active service; arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present low back disability is etiologically related to service.

2.  Hypertension was not manifest during active service; it was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

3.  A chronic left ear disorder was not manifest during active service; and, the preponderance of the evidence fails to establish that a present left ear disability is etiologically related to service.

4.  A chronic respiratory disorder was not manifest during active service; and, the preponderance of the evidence fails to establish that a present respiratory disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a chronic left ear disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a chronic respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in August 2008 and the May 2015 Board hearing transcript.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records and examination reports, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In correspondence received by VA in September 2016 the Veteran asserted that the October 2015 VA examination was inadequate as to his back disorder claim.  He argued that it failed to consider injuries sustained in a July 1972 motor vehicle accident.  However, an overview of the entire examination report demonstrates the examiner conducted a comprehensive and substantially accurate review of the evidence of record including July 1972 and March 1973 service treatment reports.  The apparent inconsistencies in the examiner's summary of the evidence, that there was no record of back pain then noting back pain reports in a March 1973 record and statement that there was no report of an "MVA involving an overturned vehicle," are found to be of no significant defect based upon the overall report.  As will be explained in greater detail below, a July 1972 report shows the Veteran had been in a truck accident dated after a July 1972 of a softball injury, but that there was no mention of a low back injury or low back symptomatology in that subsequent treatment report.  The March 1973 report was an orthopedic consultation and specifically addressed the Veteran's lumbosacral spine complaints and was adequately discussed by the October 2015 examiner.  

The available medical evidence is found to be sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis and hypertension are qualifying chronic diseases.  As such, service connection via the demonstration of continuity of symptomatology is applicable in the present case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends, in essence, that he has a present low back, hypertension, left ear, and respiratory disabilities as a result of active service including service in Vietnam.  In statements and testimony in support of his claims he asserted that he sustained a low back injury in a motor vehicle accident in Vietnam and that he had experienced back pain since that injury.  He also asserted that he had experienced headaches in service that he believed were evidence of hypertension.  Alternatively, he asserted that his hypertension was due to Agent Orange exposure and/or the stress and emotional strain of service.  The testified that he did not recall having any high blood pressure readings in service.  He claimed that he was treated for a severe ear infection in service after dental treatment and that he had experienced recurrent ear problems since then.  He stated he used eardrops at least a few times a year since service for a chronic inner ear infection when the disorder was symptomatic.  He testified that his medical care providers had attributed his coughing and sneezing to allergies and had provided various diagnoses, including bronchitis, asthma, and pneumonia, for breathing problems that had continued since service.  

Service treatment records show the Veteran was treated for earache in September 1971.  A January 1972 report noted complaints including an upper respiratory infection, but that physical examination was within normal limits.  A July 5, 1972, report noted he strained a muscle on the right side playing baseball.  A July 17, 1972, report noted he had been involved in a truck accident the previous evening and complained of headache and pain in the collar bone and neck.  The examiner's impression was muscle strain.  No reports of back pain were noted.  

In his report of medical history associated with separation, the Veteran noted having had ear, nose, or throat trouble; chronic or frequent colds; pain or pressure in chest; and recurrent back pain.  He denied having or having ever had frequent or severe headaches, asthma, shortness of breath, chronic cough, and high or low blood pressure.  

A March 1973 orthopedic consultation for low back pain noted he had a history of injury after playing softball and that he reported having had pain in the right lumbosacral spine area since July 1972.  An examination revealed a full range of motion, no paravertebral muscle spasms, normal heel and toe walking, normal straight leg raise tests, physiologic reflexes, and an X-ray study within normal limits.  The examiner's impression was lumbosacral strain by history.  The Veteran was found to be fit for discharge.  A March 1973 separation examination revealed normal clinical evaluations of the ears, lungs and chest, vascular system, and spine.  A blood pressure reading of 130/76 was provided.  

Private treatment records dated in December 1992 noted the Veteran complained of low back and right flank pain.  An X-ray study of the lumbar spine revealed minimal narrowing at L5-S1 with apparent osteophytic formation in the anterior canal at that level.  The diagnoses in April 1993 included lumbosacral strain and rule out renal calculus.  A blood pressure reading of 132/84 was provided.  A July 1993 statement noted a diagnosis based upon examination and radiographic findings of probable lumbosacral spine strain.  Reports dated in February 1994 included diagnoses of chronic low back pain with sciatica and elevated blood pressure.  Handwritten notes indicate the Veteran reported having been in a military motor vehicle accident in 1972 without additional comment.  An April 1994 report noted a magnetic resonance imaging (MRI) scan revealed mild to moderate bulging of the L3 to S1 region and some mild spinal stenosis.  The examiner's assessment was degenerative disc disease of the lumbosacral spine with some mild signs of sciatica and lumbago.  It was noted the Veteran had no acute history of trauma, but that he had a history of poor posture and lifting abuse.  

VA treatment records include a September 1996 report noting an examination revealed the Veteran's ears were okay.  It was noted he reported having a dry cough for several years and that he had problems with gastroesophageal reflux disease and a possible duodenal ulcer.  The examiner noted the etiology for his dry cough for many years was to be determined.  A January 2002 report noted he reported having injured his back in service playing softball.  No associated back diagnosis was provided.  A March 2002 report noted he complained of left ear pain for many years.  No associated left ear diagnosis was provided.  A June 2003 report noted that he had been treated in April for hemoptysis that resolved, that a chest X-ray study at that time was unremarkable, that he had no history of smoking or occupational exposure, and that he had never had pulmonary problems in the past.  Records also include diagnoses of hypertension without opinion as to etiology.

Subsequent private treatment records include diagnoses of essential hypertension, asthma, and bronchitis were provided without opinion as to etiology.  A March 2012 report noted an upper respiratory infection with no sign of otitis media, bronchitis, or pneumonia.  In a December 2014 report K.J.T., M.D., noted bilateral tinnitus could be explained by the Veteran's bilateral sensorineural hearing loss, but that there was no obvious reason for his otalgia.  

VA disability benefits questionnaires completed by the Veteran's private medical care provider in September 2015 included diagnoses of chronic obstructive pulmonary disease (COPD) with a date of diagnosis unknown, otosclerosis with a date of diagnosis in December 2014, and hypertension with note of a possible date of diagnosis in 1996.  It was noted that the diagnosis of COPD was provided before the Veteran was seen by the examiner and that he had a history of chronic cough and shortness of breath symptoms.  The examiner also noted a history of pain and ringing in the ears for many years.  In statement received by VA in September 2015 the examiner noted that she had been treating the Veteran for a little over a year and that she felt his COPD, hypertension, and otosclerosis had "at least a 50% likelihood of being caused by or aggravated by his years of military service."  

VA examinations in October 2015 included diagnoses of hypertension, lumbar disc disease, and otitis externa.  The examiner found that the previously provided diagnoses of chronic bronchitis was incorrect, that he had no present respiratory disorder, and that mild restriction noted on pulmonary function testing was due to obesity.  It was noted that the Veteran's extensive back disease was less likely caused of aggravated as a result of his military service.  The examiner noted that the records of all of his medical encounters in service had been reviewed and found that his lumbar spine disease was due to long standing wear and tear from aging or injuries sustained in civilian life.  It was noted that the Veteran had been in service from age 18 to age 20 with no significant injuries and too short a time to cause the severe disease seen in his lumbar spine.  The examiner stated that his back pain manifest after playing softball was likely due to a lumbar strain and could not explain his extensive back disease.  

The examiner further found that the Veteran did not have hypertension during service and that a diagnosis was first provided in approximately 1990.  The examiner noted that there was no chronic left ear condition found on examination, that treatment for left otitis externa in 1971 resolved without sequelae, that an examination of the ear was normal upon separation, and that all ear examinations for the years 2006 to 2014 were normal.  It was the examiner's opinion that the Veteran's treatment over the past two years got otitis externa was a separate and distinct disease and not a continuation of the ear disease treated in service.  The examiner also found that there was no present respiratory disorder and that the Veteran's chronic cough was due to medication.  It was noted that private medical records revealed his cough had resolved after medications were changed in 2008, and that upon present examination he had a sporadic irritative cough that was characteristic of "ACE and ARB" drug classes.  

A December 2015 addendum found that the Veteran's hypertension and a claimed chronic respiratory disorder were less likely caused by herbicide exposure.  It was noted that the preponderance of the evidence did not support the conclusion that herbicide exposure causes hypertension and that the Veteran's medical records included 2015 spirometry findings of mild and a normal chest X-ray study.  

Based upon the evidence of record, the Board finds that a chronic low back disorder, hypertension, a chronic left ear disorder, and a chronic respiratory disorder were not manifest during active service, that arthritis of the lumbar spine and hypertension were not manifest within one year of service, and that the preponderance of the evidence fails to establish that present low back, hypertension, left ear, and respiratory disabilities are etiologically related to service.  The October 2015 VA opinions as to these matters are persuasive and based upon adequate rationale.  Although the Veteran contends the October 2015 opinion failed to adequately consider injuries sustained in a July 1972 truck accident, the Board finds no significant error in the examiner's statements and finds the opinion as to a chronic back disorder to have been primarily based upon the findings of a March 1973 orthopedic examination and post-service medical history.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Reference is made to the August 2016 statement arguing that the Board had found, in its June 2015 decision, that the Veteran's low back disability was a residual of an in-service back injury.  No such concession was made.  The Board's June 2015 only found that evidence submitted by the Veteran was sufficient to reopen his previously denied claim, and that there was sufficient evidence that he was involved in a motor vehicle accident in service.  

The Board finds that the Veteran's reports are credible as to having sustained injuries in July 1972 which included complaints of back pain after a baseball or softball incident and complaints of neck pain after a truck accident.  Service treatment records also clearly show that he reported having had recurrent back pain at the time of his separation examination in March 1973.  His statements as to having experienced, to some extent, left ear pain and headaches in service are also credible and are supported by his service treatment records.  

However, that his specific statements as to having sustained an additional low back injury in a July 1972 truck accident that was, in essence, more severe than his sports-related low back injury and that continued after service is inconsistent with the evidence of record.  There is no indication in the March 1973 orthopedic evaluation of a more severe low back disorder and no indication in the subsequent treatment record of his having sustained a low back injury in motor vehicle accident during service until more than 20 years after service.  A December 1992 X-ray study of the lumbar spine almost 20 years later revealed only minimal narrowing at L5-S1 with an apparent osteophytic formation in the anterior canal at that level.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Additionally, to the extent that the Veteran's statements assert that he has experienced a continuity of hypertension-related headache symptomatology since service, such matters are not credible due to inconsistency with the other evidence of record.  In fact, he denied having or having ever had frequent or severe headaches in his report of medical history upon separation.  A blood pressure reading at that time was 130/76.  Nor were any specific comments provided as to continued or recurrent left ear pain or a respiratory disorder by the Veteran or the examiner at his separation examination. There is also no indication of any chronic disease associated with the Veteran's left ear pain or chronic respiratory disorder claims as to warrant consideration of service connection via the demonstration of continuity of symptomatology.  

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, hypertension and the included diagnoses associated with his present low back, left ear, and respiratory disorders are not identified diseases for which service connection may be presumed as a result of herbicide exposure.  Presumptive service connection is not warranted.  

The Board notes that in a statement received by VA in September 2015 R.C., a private practice physicians assistant, found the Veteran had chronic conditions of COPD, hypertension, and otosclerosis that were "at least a 50% likelihood of being caused by or aggravated by his years of military service."  No rationale was provided for the opinions nor is the rationale apparent upon review of any associated private treatment reports.  The absence of sufficient rationale for the opinions, such as reference to specific scientific or medical evidence relating these disorders to a specific event in service, reduces the overall probative weight of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The weight of the opinion is further diluted by the persuasive nature of the VA opinions.  The fact that VA has specifically excluded hypertension from its list of diseases/disorders presumed to be related to herbicide exposure is also compelling.  Nor is there any other competent medical evidence specifically associating these  present diagnoses to any incident of service, including herbicide exposure.  

Consideration has also been given to the Veteran's personal assertion that he has present low back, hypertension, left ear, and respiratory disabilities that are related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a low back disorder, hypertension, a left ear disorder, and a chronic respiratory disorder is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.








	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a left ear disorder is denied.

Entitlement to service connection for a chronic respiratory disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


